Citation Nr: 0639468	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cardiovascular 
condition (claimed as heart condition and hypertension) as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The veteran testified before the undersigned at a personal 
hearing at the RO held in February 2005.  A transcript of 
that hearing has been associated with the claims file.

In June 2006, the Board requested a medical opinion 
concerning whether it was at least as likely as not that the 
veteran's cardiovascular disorder is due to or the result of 
PTSD, and whether his cardiovascular disorder increased in 
severity as a direct consequence of his PTSD.  A cardiologist 
responded with a written opinion in August 2006.  The 
veteran's representative submitted additional argument on the 
veteran's behalf in October 2006 and raised the issue of 
secondary service connection for a cardiovascular condition 
resulting from nicotine dependence resulting from his 
service-connected PTSD.  A review of the claims file 
indicates that because this theory of entitlement has yet to 
be considered by the RO it is not properly before the Board.  
It is also determined that such is inextricably intertwined 
with the issue on appeal.  Therefore, the issue on appeal is 
referred back to the RO the appropriate action.  See 
VAOPGCPREC 6-2003 (Oct. 28, 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.

REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claims.

In July 1994, the RO granted service connection for PTSD and 
awarded the veteran a 10 percent disability evaluation.  In 
July 1996, the veteran was awarded a 100 percent rating for 
his service-connected PTSD.

Service connection on a secondary basis, though it involves 
nicotine addiction, is not precluded by changes in the law.  
See VAOPGCPREC 6-2003 (October 28, 2003); 38 C.F.R. § 3.300 
(2006).  

Pursuant to the foregoing, it is clear that service 
connection can be established on a secondary basis for 
tobacco related disability or death.  38 C.F.R. §§ 3.310, 
3.312 (2006).  The veteran's service-connected PTSD may have 
caused tobacco addiction that ultimately paved the way to the 
heart condition and hypertension complained of.  The RO first 
needs to develop and adjudicate the causality in this chain 
of occurrences.  The Board notes too that the veteran's 
original secondary service connection claim was received in 
October 1999, and the nicotine claim was raised in October 
2006, and both were after June 9, 1998, the effective date of 
38 C.F.R. § 3.300.  That regulation bars service connection 
for disabilities claimed to be due to a veteran's use of 
tobacco products during service.  See also 38 U.S.C.A. § 1103 
(West 2002).  In a 2003 opinion the VA's General Counsel held 
that neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.

The questions that adjudicators must resolve with regard to a 
claim for service connection for a tobacco-related disability 
alleged to be secondary to a disability not service connected 
on the basis of being attributable to the veteran's use of 
tobacco products during service are: (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  See VAOPGCPREC 6-2003 (Oct. 28, 2003).

Although the issue of entitlement to service connection for a 
cardiovascular condition as secondary to service-connected 
PTSD has been developed for appellate review, this issue is 
inextricably intertwined with that of entitlement to service 
connection for a cardiovascular condition resulting from 
nicotine dependence resulting from service-connected PTSD.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
consequently will remand the issue as to whether the veteran 
is entitled to service connection for a cardiovascular 
condition as secondary to service-connected PTSD.

In addition, when the veteran's PTSD evaluation was before 
the Board in April 2000, there was a reference in the 
decision to the fact that prior to March 15, 1994, the Social 
Security Administration (SSA) deemed the veteran unemployable 
and that he was in receipt of Social Security benefits.  A 
review of the claims folders fails to disclose copies of all 
medical records considered in conjunction with the veteran's 
award of benefits.  If this was an award of disability 
benefits, then SSA again should be contacted in order so that 
copies of all medical records SSA considered can be 
associated with the record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting SSA disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998).  In Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro, supra.  

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his effort to broaden his claim.  In 
addition, the veteran should be afforded a notice letter 
reflective of the Court's recent decisions on the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  If 
any other medical records are identified 
by the veteran or his representative as 
part of the development of his smoking-
related claim or the secondary service 
connection claim which appears on the 
title page, they should be sought and 
obtained to the extent possible.  If 
review of any records obtained suggests 
the need for an examination and/or record 
review for an etiology opinion, such 
additional action should be undertaken.

2.  If applicable, the RO should contact 
the Social Security Administration and 
request copies of the veteran's 
application, any administrative decision, 
and all medical records considered in any 
claims for SSA disability or Supplemental 
Security Income (SSI) benefits (and any 
subsequent disability determination 
evaluations).

3.  Thereafter, the RO should readjudicate 
on a de novo basis the veteran's claim for 
service connection for a cardiovascular 
condition as secondary to PTSD and, if 
appropriate, any modification of this 
claim involving nicotine dependence in 
light of VAOPGCPREC 6-2003, including if 
necessary a request for a new VA 
examination or a medical review and 
opinion of the evidence of record.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal since the 
April 2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


